Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended drawings and claims, all previous objections thereto are hereby withdrawn. Examiner notes that the objections to the specification set forth in the Office action mailed 12/06/2021 have not been addressed, so these objections are maintained. Further, the previous rejections to Claims 20 and 30 under 35 U.S.C. 112(b) are hereby withdrawn, but the amended claim language has introduced a new 112(b) rejection for Claims 20, 30, and 32. Examiner notes that the rejections to Claims 32 and 33 under 35 U.S.C. 112(b) set forth in the Office action mailed 12/06/2021 have not been addressed with the amendment, so these rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claims 20, 30, and 32, the scope of the limitation “the [round target] contour extending perpendicular to the front side along an axial portion of the through-hole beginning at the front side” in lines 23-25 (Claim 20), lines 26-28 (Claim 30), and lines 23-25 and 28-30 (Claim 32) is unclear. What is “beginning at the front side” modifying? Based on the structure of the claim language this could be referring to either the perpendicular extension of the round target contour, the axial portion of the through-hole, or the through-hole itself.
Claims 21-29 and 31 are rejected by virtue of their dependence upon Claims 20 and 30.
Further regarding Claim 32, the scope of the limitation “constructed in several parts” in line 10 is unclear because the term “several” is not clearly defined in the claim or in the specification. The commonly-accepted definition of the term “several” is more than two, but less than many, which does not foster a clear understanding of the metes and bounds of the claim limitation. Further, the scope of the limitation “a proportionally greater circumferential length is formed, extending perpendicular to the front side…and thereby forming a remaining surface” in lines 27-31 is unclear. How can a circumferential length, which is a one-dimensional measurement that by definition extends along the circumference, also extend perpendicularly to the front side? This appears to be contradictory. Likewise, it is not clear how the circumferential length can form the remaining surface, which is a two-dimensional feature. For examination purposes, the proportionally greater circumferential length will be interpreted as being analogous to the second contour deviating from the round target contour from the other two independent claims.
Regarding Claim 33, the scope of the limitation “the circumferential length” is unclear because Claim 32, from which Claim 33 depends, positively recites two different circumferential lengths (i.e. the essentially uniform angle-related circumferential length and the proportionally greater circumferential length), and it is not clear to which of these lengths this limitation is meant to refer, or if this is meant to be a separate circumferential length. 
Claim 34 is rejected by virtue of its dependence upon Claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-36 are rejected under 35 U.S.C. 103 as being unpatentable over Malgrati (WO 2018/163221) in view of Gotoh et al., hereinafter Gotoh (US 5,484,174).
Regarding Claim 20, Malgrati discloses (Figures 1-2d and 4b) a press die for a pressing tool (pressing tool 7) for pressing round tubular sections of at least two workpieces (pipes 2 and fitting 3), comprising: a front side (right side of pressing tool 7 as seen in Figure 2a); a rear side (left side of pressing tool 7 as seen in Figure 2a); and a through-hole (see Annotated Figure 4b below) extending from the front side to the rear side, the through-hole comprising a front opening on the front side, a rear opening on the rear side, and a circumferential surface (annular surface 10), which is formed as a die surface, wherein the press die is constructed of 

    PNG
    media_image1.png
    750
    923
    media_image1.png
    Greyscale

Malgrati Annotated Figure 4b

    PNG
    media_image2.png
    286
    553
    media_image2.png
    Greyscale

Malgrati Annotated Figure 2a


    PNG
    media_image3.png
    340
    478
    media_image3.png
    Greyscale

Gotoh Annotated Figure 1
Regarding Claim 21, with reference to the aforementioned combination of Malgrati and Gotoh, Gotoh teaches (Figure 1) the second contour (contour of protrusion 12) is straight.
Regarding Claim 22, with reference to the aforementioned combination of Malgrati and Gotoh, Gotoh teaches (Figure 1) the second contour (contour of protrusion 12) forms at least one side of a polygon (the contour of protrusion 12 shown in Figure 1 forms a polygonal shape). Examiner note: the claim as set forth does not specify which, if any, direction in which the second contour forms the at least one side of a polygon (i.e. as viewed from the axial or longitudinal direction), so the protrusion 12 taught by Gotoh meets this limitation of the claim. In the combination of Malgrati and Gotoh, at least one part of the polygon forms the circumferential section (protrusion 12 is formed on Malgrati portion 10a) of the through-hole, which is enclosed by the at least one other die part (Malgrati right segment 12).
Regarding Claim 23, with reference to the aforementioned combination of Malgrati and Gotoh, Gotoh teaches (Figure 1) the polygon is a hexagon and the circumferential section of the through-hole formed by the at least one other die part at least partially comprises at least three sides of the hexagon (Figure 1 shows the contour of protrusion 12 forming a hexagonal shape with three sides).
Regarding Claim 24, Malgrati discloses (Figure 4b) the round target contour (contour of portion 10a) is interrupted by an area with an additional contour deviating from the round target contour (contour of tooth 8; see Annotated Figure 4b above).
Regarding Claim 25, with reference to the aforementioned combination of Malgrati and Gotoh in which each of the teeth 8 of Malgrati are replaced by the protrusions 12 of Gotoh having flat end surfaces, the additional contour deviating from the round target contour (indicated in Malgrati Annotated Figure 4b above) is straight and is arranged parallel to and spaced apart from the chord of the associated at least one die part (see Annotated Figure 4b above).
Regarding Claim 26, Malgrati discloses (Figure 4b) the at least one subsection adjoins one of the mutually associated end faces of the at least one die part, and wherein the at least one other subsection adjoins the corresponding end face of the at least one other die part (see Annotated Figure 4b above).
Regarding Claim 27, Malgrati discloses (Figures 2a and 4b) the round target contour (contour of portion 10a) of the at least one die part (top segment 12) and the second contour (contour of tooth 8 modified by protrusion 12 of Gotoh) of the at least one other die part (right segment 12) are provided in an area of the front opening of the press die (see Annotated Figure 
Regarding Claim 28, Malgrati discloses (Figure 2a) the at least two die parts (segments 12 of pressing tool 7) between the area of the front opening and the area of the rear opening contain a groove-shaped recess (circumferential lead 15) in the respective circumferential section of the through-hole on the circumference.
Regarding Claim 29, Malgrati discloses (Figure 4b) the at least one die part and the at least one other die part (segments 12) are common parts. Examiner note: the term “common parts” is not defined in either the claim or the specification, however the specification does state that the die parts are interchangeable, so this is how the term is interpreted; the segments 12 of Malgrati appear to be interchangeable, so this limitation of the claim is met.
Regarding Claim 30, Malgrati discloses (Figures 1-2d and 4b) a press die for a pressing tool (pressing tool 7) for pressing round tubular sections of at least two workpieces (pipes 2 and fitting 3), comprising: a front side (right side of pressing tool 7 as seen in Figure 2a); a rear side (left side of pressing tool 7 as seen in Figure 2a); and a through-hole (see Annotated Figure 4b above) extending from the front side to the rear side, the through-hole comprising a front opening on the front side, a rear opening on the rear side, and a circumferential surface (annular surface 10), which is formed as a die surface, wherein the press die is constructed of 
Malgrati does not disclose that the second contour extends perpendicularly to the front side to form the second surface or that the through-hole has a constant cross-section along the axial portion. Gotoh teaches (Figures 1-2) a press die for a pressing tool for pressing round tubular sections of at least two workpieces (pipes 1 and fitting 2) comprising a plurality of die 
Regarding Claim 31, Malgrati discloses (Figure 4b) the at least one die part (top segment 12) comprises the round target contour (contour of portion 10a), and each of at least two other 
Regarding Claim 32, Malgrati discloses (Figures 1-2d and 4b) a press die for a pressing tool (pressing tool 7) for pressing round tubular sections of at least two workpieces (pipes 2 and fitting 3), comprising: a front side (right side of pressing tool 7 as seen in Figure 2a); a rear side (left side of pressing tool 7 as seen in Figure 2a); and a through-hole (see Annotated Figure 4b above) extending from the front side to the rear side, the through-hole comprising a front opening on the front side, a rear opening on the rear side, and a circumferential surface (annular surface 10), which is formed as a die surface, wherein the press die is constructed of several parts (segments 12) including at least two die parts and comprises two closing points (see Annotated Figure 4b above), wherein each of the closing points is formed by mutually associated end faces (see Annotated Figure 4b above) of mutually adjacent die parts of the at least two die parts, and wherein each of the at least two die parts comprises a circumferential section (portion 10a) of the through-hole, such that, in a closed position of the at least two die parts at the closing points, the circumferential surface of the through-hole is assembled on the circumference, wherein, with at least one of the die parts (top segment 12) on a predominant part of the circumferential angle, the associated circumferential section has a contour with an essentially uniform angle-related circumferential length (see Annotated Figure 4b above), the contour extending perpendicular to the front side along an axial portion of the through-hole beginning at the front side and thereby forming a predominant surface (predominant surface is shown in Figure 1), and on a remaining part of the associated circumferential angle, a proportionally greater circumferential length is formed (see Annotated Figure 4b above) which 
Malgrati does not disclose the proportionally greater circumferential length extends perpendicularly to the front side to form the remaining surface or that the through-hole has a constant cross section along the axial portion. Gotoh teaches (Figures 1-2) a press die for a pressing tool for pressing round tubular sections of at least two workpieces (pipes 1 and fitting 2) comprising at least two die parts (compressing tools 10), wherein with at least one of the die parts on a predominant part of the circumferential angle, the associated circumferential section has a contour with an essentially uniform angle-related circumferential length (circumferential section of compressing tools 10 not corresponding to recesses 13 formed by protrusions 12 having round contour, i.e. an essentially uniform angle-related circumferential length), and on a remaining part of the associated circumferential angle, a proportionally greater circumferential length (length of contour of area of circumferential surface of compressing tools 10 corresponding to recesses 13 formed by protrusions 12) is formed, extending perpendicular to the front side of the press die along an axial portion of the through-hole beginning at the front side and thereby forming a remaining surface (see Annotated Figure 1 above), wherein the through-hole has a constant cross-sectional shape along the axial portion (as evidenced by both the predominant surface and the remaining surface both extending perpendicularly from the front surface). The protrusions 12 of Gotoh and the teeth 8 of Malgrati, which each form the proportionally greater circumferential lengths of their respective inventions, serve the same functional purpose, i.e. to form recesses in the fitting which form a seal and prevent relative movement between the fitting and the pipe (Malgrati page 6 lines 9-11 and page 8 lines 24-27; 
Regarding Claim 33, as can best be understood, Malgrati discloses (Figure 4b) the circumferential length formed across the die parts (segments 12) is proportional to the circumferential angle occupied by the respective die part. Examiner note: the circumferential length of each die part is inherently proportional to the circumferential angle of the die part.
Regarding Claim 34, Malgrati discloses (Figure 4b) that adjoining the at least one die part (top segment 12) is a die part (left segment 12), with which the angle-related circumferential length varies over the associated circumferential angle (see Annotated Figure 4b above).
Regarding Claim 35, Malgrati modified by Gotoh discloses (Figures 1-2d and 4b) a pressing tool (kit 1 comprising pressing tool 7) for pressing round tubular sections of at least two workpieces (pipes 2 and fitting 3), wherein the pressing tool comprises the press die according to Claim 20 (see discussion regarding Claim 20 above).
Regarding Claim 36, Malgrati modified by Gotoh discloses (Figures 1-2b) a method for producing a press connection of round tubular sections of at least two workpieces, comprising the steps:
Providing the pressing tool according to Claim 35 (see discussion regarding Claim 35 above);
Sliding the round tubular sections of the workpieces (pipes 2 and fitting 3) into each other over an axial overlap area (Figure 2a; page 8 lines 9-11); and
Pressing the round tubular sections in the axial overlap area by means of the pressing tool (Figure 2b; page 8 lines 28-29).

Response to Arguments
Applicant’s arguments, see page 12 of the Remarks filed 01/19/2022, with respect to the Malgrati and Unewisse no longer anticipating all of the limitations of the amended Claims 20, 30, and 32 have been fully considered and are persuasive.  Therefore, the rejections under 35 U.S.C. 102(a)(1) and 102(a)(2) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claim language under 35 U.S.C. 103, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725